I respectfully concur in judgment only with the opinion of the majority for the following reasons.
The fact of the matter is this court does not know why the trial court ordered the amount of spousal support that it did. Specifically, the trial court did not provide "* * * the basis for awarding spousal support in  sufficient detail to facilitate adequate appellate review.  Kaechele v. Kaechele (1988), 35 Ohio St.3d 93,96-97 * * *."  Stafinsky v. Stafinsky (1996), 116 Ohio App.3d 781,784.  I, therefore, fail to see how this court is able to determine that the amount of support awarded was per se
unreasonable.
Upon remand, I believe it would have been better to require the court to either clarify or recalculate its original spousal support award, and to provide the basis for its determination of the spousal support award according to the statutory guidelines.
Factual issues are best left to the trial court, and any remand should allow the trial court to have the option of reaffirming its original decision if it is able to provide an explanation or basis which is consistent with the statute.
Thus, I respectfully concur in judgment only.
    _____________________________ JUDGE JUDITH A. CHRISTLEY